DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180164480 A1 (YOSHIDA; Hiroyuki) in view of JP 2000321408 A (KAJIMA, KEIJI).


    PNG
    media_image1.png
    416
    622
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    529
    258
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    286
    286
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    542
    741
    media_image4.png
    Greyscale

Per claim 1, Yoshida teaches an optical element [1] comprising a plurality of cholesteric liquid crystal layers [3], each of the cholesteric liquid crystal layers being obtained by immobilizing a cholesteric liquid crystalline phase, wherein the cholesteric liquid crystal layer has a liquid crystal alignment pattern in which a direction of an optical axis derived from a liquid crystal compound changes while continuously rotating in at least one in-plane direction [see figure 14], in a case where, in the liquid crystal alignment pattern, a length over which the direction of the optical axis derived from the liquid crystal compound rotates by 180 degrees in the in-plane [see paragraph 0072]. 
Yoshida lacks at least one reflecting layer pair is provided, the reflecting layer pair being a combination of two cholesteric liquid crystal layers having the same turning direction of circularly polarized light to be reflected and including an overlapping portion in at least a part of selective reflection wavelength ranges and a lambda/2 plate that are laminated and the lambda/2 plate is provided between the cholesteric liquid crystal layers forming the reflecting layer pair and the cholesteric liquid crystal layers forming the reflecting layer pair have the same rotation direction and the same change direction of the optical axis derived from the liquid crystal compound.   
However, Kajima teaches at least one reflecting layer pair is provided, the reflecting layer pair being a combination of two cholesteric liquid crystal layers having the same turning direction of circularly polarized light to be reflected and including an overlapping portion in at least a part of selective reflection wavelength ranges [see figure 5 and liquid crystal layers 14 and 16 and see paragraphs 0008-0013] and a lambda/2 plate that are laminated and the lambda/2 plate is provided between the cholesteric liquid crystal layers forming the reflecting layer pair [see layer 12 and paragraphs 0019-0035, and 0052-0054].  
Regarding the same change direction of the optical axis derived from the liquid crystal compound, Kajima is merely used to teach two or a pair of Yoshida’s cholesteric reflection film.  Further, Yoshida figure 2 shows the cholesteric liquid alignment.  Thus the combination would be to use two of Yoshida’s cholesteric films in place of a single film.  Improved reflectivity bandwidth would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Kajima with Yoshida.
Per claim 2, Yoshida in view of Kajima teaches the optical element according to claim 1, wherein the cholesteric liquid crystal layers forming the reflecting layer pair have the same length of the single period [see figures 1 and 14 above].  
Per claim 3, Yoshida in view of Kajima teaches the optical element according to claim 1.  Yoshida lacks, but Kajima teaches, wherein the cholesteric liquid crystal layers forming the reflecting layer pair have the same rotation direction and the same change direction of the optical axis derived from the liquid crystal compound [see figure 5].   Improved spectral reflectivity would 
Per claim 4, Yoshida in view of Kajima teaches the optical element according to claim 1.  Yoshida lacks a range between two wavelengths of a half value transmittance of the cholesteric liquid crystal layers forming the reflecting layer pair is represented by Akh, a difference between selective reflection center wavelengths is 0.8 x Akh nm or less.   However, common knowledge teaches a range between two wavelengths of a half value transmittance of the cholesteric liquid crystal layers forming the reflecting layer pair is represented by Akh, a difference between selective reflection center wavelengths is 0.8 x Akh nm or less in order to improve the spectral bandwidth of the cholesteric reflection characteristics.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.   
Per claim 5, Yoshida in view of Kajima teaches the optical element according to claim 1, wherein the cholesteric liquid crystal layers forming the reflecting layer pair are formed of the same cholesteric liquid crystal layer [see figure 1].  
Per claim 6, Yoshida in view of Kajima teaches the optical element according to claim 1, wherein a plurality of reflecting layer pairs are provided, and selective reflection center wavelengths of the cholesteric liquid crystal layers forming the reflecting layer pair vary between the different reflecting layer pairs [see Kajima’s liquid crystal layers 52a-52c and 54a-54c].  
Per claim 7, Yoshida in view of Kajima teaches the optical element according to claim 6, wherein the single periods of the cholesteric liquid crystal layers forming the reflecting layer pair vary between on the different reflecting layer pairs [see reflecting layers are tuned to reflect red, blue and green light and paragraph 0014].  
Per claim 8, Yoshida in view of Kajima teaches the optical element according to claim 7, wherein a permutation of lengths of selective reflection center wavelengths and a permutation of lengths of the single periods in the cholesteric liquid crystal layers forming the reflecting layer pair match each other in the different reflecting layer pairs [inherent in order to reflecting the specified color of light].  
Per claim 9, Yoshida in view of Kajima teaches the optical element according to claim 6, wherein the lambda/2 plate is provided between the cholesteric liquid crystal layers forming the [see layer 12 in figure 5, thus inherent to the combination].  
Per claim 10, Yoshida in view of Kajima teaches the optical element according to claim 6.  Yoshida lacks laminating the required layers.  However, common knowledge teaches laminating two laminates in which a plurality of cholesteric liquid crystal layers having different selective reflection center wavelengths are laminated, each of the laminates consisting of the same cholesteric liquid crystal layer, wherein the lambda/2 plate is provided between the two laminates.  Reduced optical noise would been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.    


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed 2/9/21 have been fully considered but they are not persuasive. 
Applicant argues that Yoshida '480 does not disclose or suggest the constitution that a plurality of cholesteric liquid crystal layers 3 are laminated in FIG. 1. FIG. 1 of Yoshida '480 illustrates the single-layer cholesteric liquid crystal layer 3 in which the structure unit 9, which includes the liquid crystal compound 11 helically rotating by 180 degrees in the thickness direction, is laminated in the thickness direction.  However, the combination of Yoshida and 
	Applicant argues that the rotation of the optical axis herein is a helical rotation of the optical axis in the thickness direction in the cholesteric alignment and is different from the liquid crystal alignment pattern in which the optical axis rotates in an in-plane direction.  However, Yoshida’s figure 2 shows the in-plane alignment directions of the liquid crystal molecules.  See the alignment directors 11.  Accordingly, Yoshida anticipates this limitations.  

    PNG
    media_image4.png
    542
    741
    media_image4.png
    Greyscale


Applicant argues that the cholesteric liquid crystal layers disclosed in Kajima '408 are general cholesteric liquid crystal layers, and Kajima '408 does not disclose or suggest a cholesteric liquid crystal layer having a liquid crystal alignment pattern in which an optical axis derived from a liquid crystal compound changes while continuously rotating in at least one in-plane direction as in the claimed invention.  However, Yoshida teaches said limitation.  Kajima was merely used to show pairing Yoshida’s cholesteric films.  Thus, the combination teaches pairing Yoshida’s cholesteric layer which would form a cholesteric liquid crystal layer having a liquid crystal alignment pattern in which an optical axis derived from a liquid crystal compound changes while continuously rotating in at least one in-plane direction.  
	Applicant argues that Yoshida '480 fails to disclose or suggest the fact that the reflection direction of incident light is reversed depending on whether the rotational direction of the optical axis toward the one direction is clockwise or counterclockwise.  It is unclear what claimed language Applicant is referencing.  That is, Applicant has not claimed the reflection direction of incident light is reversed depending on whether the rotational direction of the optical axis toward the one direction is clockwise or counterclockwise.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871